DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions

Applicant’s election without traverse of Group I, claims 1-10 and 17-20, in the reply filed on 07/25/2022 is acknowledged.

Claims

The addition of new claims 21-26 has been accepted.

Allowable Subject Matter

Claims 1-10 and 17-26 are allowed.
The following is an examiner’s statement of reasons for allowance:
After a thorough search and consideration of the prior art, no references could be found which teach or fairly suggest, alone or in combination, all the claimed elements of the present invention; including, the method for determining similar audio files through comparison of musical features and attributes and the system of implementing such a method as recited in independent claims 1 and 21, or the method of determining audio files based on distances between feature and additional vectors over multiple dimensions as recited in independent claim 17.
The closest prior art of record are the US patent application publications to Salamon et al. (US 2021/0158086) and Nakajima et al. (US 2010/0064217), the US patents to Weinstein et al. (8,965,766), Weare (7,227,072) and Gjerdingen (6,539,395), and the Foreign Publications to Bosch et al. (EP 3796306 A1) and Wang (CN 111143604 A).
Therefore, independent claims 1, 17 and 21, and their dependent claims 2-10, 18-20 and 22-16 have been deemed allowable.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Christina Marie Schreiber whose telephone number is (571)272-4350. The examiner can normally be reached M-F 7-4 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elvin Enad can be reached on 571-272-1990. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRISTINA M SCHREIBER/Examiner, Art Unit 2837                                                                                                                                                                                                        07/28/2022